



COURT OF APPEAL FOR ONTARIO

CITATION:
Rudderham v. Folkes, 2012
    ONCA 603

DATE: 20120913

DOCKET: C54113

Goudge, Gillese and Armstrong JJ.A.

BETWEEN

Robert Allan Rudderham, Jeannette Padilla, Robert
    Rudderham and Alexandra Rudderham, minors under the age of eighteen years and
    represented by their Litigation Guardian, Jeannette Padilla

Plaintiffs (Appellants)

and

Shawn Folkes, Mary Lloyd, and
1707508 Ontario Limited c.o.b. as TJs Grill & Bar
and Personal Insurance Company of Canada

Defendants (
Respondent
)

Brian N. Radnoff and Andrew Elias, for the appellants

Doug Smith, for the respondent

Heard and released orally: August 22, 2012

On appeal from the judgment of Justice Michael A. Penny
    of the Superior Court of Justice, dated June 29, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant is challenging the summary judgment dismissing the action
    against the respondent. While the motion judge did not have the benefit of
Combined
    Air Mechanical Services Inc. v. Flesch
,
2011 ONCA 764,

his reasons made clear that
    he was able to develop a full appreciation of the appellants case against the
    respondent.

[2]

As he was entitled to do, the motion judge engaged in a limited weighing
    of the evidence and concluded he had no doubt that the only clear and detailed
    evidence that could underpin a trial judges fact finding was that of the
    respondent, and that any inconsistencies with the appellants evidence were
    relatively minor and did not go to any over service by the respondent. He went
    further and found as well that the appellant had no evidence of over service at
    all.

[3]

In our view on this record, these conclusions were entirely justified.
    The appeal must be dismissed. Costs to the respondent fixed at $10,000,
    inclusive of disbursements and applicable taxes.


